Citation Nr: 1029285	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-38 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include a right calf disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina.  The Veteran testified before the 
undersigned Veterans Law Judge in May 2007; a transcript of that 
hearing is associated with the claims folder.

The issue before the Board today was remanded in August 2007 for 
further evidentiary and procedural development.  Although the 
Board finds that there was substantial compliance with its remand 
directives, additional information was received which now 
requires further development.  As such, another remand is 
necessary.  

Following the Board's August 2007 decision denying 
entitlement to service connection for a right ankle 
disability and hepatitis C, the Veteran submitted 
additional information regarding treatment pertaining to 
these disabilities.  It is not clear whether he submitted 
this information in an attempt to reopen these previously 
denied claims.  Under the circumstances, the Agency of 
Original Jurisdiction (AOJ) should contact the Veteran and 
ask if he intended to file a request to reopen as to the 
issues of entitlement to service connection for a right 
ankle disability and hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

Following the Board's August 2007 remand, the Veteran submitted a 
written statement in which he discusses his various disabilities, 
including right knee arthritis, as well as the fact that he is 
currently in receipt of Social Security disability benefits.  
Although the Veteran does not explicitly state that his Social 
Security disability benefits are due, at least in part, to his 
right knee arthritis, the Board notes that this possibility 
cannot be excluded given that he mentions his right knee in the 
same correspondence as such benefits.  Since there is no 
indication that any attempts have been made to obtain records 
associated with Social Security disability benefits, a remand is 
necessary to allow the AOJ to make reasonable efforts to obtain 
these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) 
(holding that in close or uncertain cases, as long as a 
reasonable possibility exists that the SSA records are relevant 
to the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002) (records associated 
with SSA determinations cannot be unilaterally deemed irrelevant 
by VA because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records).

In addition to remanding this appeal to obtain outstanding Social 
Security records, the Board finds that an examination is 
necessary to obtain an opinion as to whether any current right 
knee disorder, to include a calf disorder, is etiologically 
related to the Veteran's military service.  In this regard, the 
Veteran's service treatment records reflect that he was seen on 
multiple occasions with complaints of chronic knee pain, 
stiffness, and swelling; no injury was reported.  There is no 
indication that any radiographic evidence was obtained during 
service, but mild effusion was noted in the inferior aspect of 
the patella and he was given an ace bandage for support.  The 
Veteran's separation examination is negative for any clinical 
findings.  Although it does not appear that he sought treatment 
for right knee problems for many years post-service separation, 
the Veteran testified in May 2007 that he did not incur any 
injuries to his right knee following service and that when he 
finally did present for evaluation he was prescribed a brace for 
instability.  

As a lay person, the Veteran is not competent to provide an 
opinion that his current right knee arthritis and complaints of 
instability are related to his in-service complaints.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  However, medical evidence showing similar courses 
of treatment for right knee complaints along with his lay 
testimony of no intercurrent injuries tends to "indicate" that 
his current right knee problems "may be associated" with 
military service.  As such, the VA has a duty to provide a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); 38 C.F.R. § 3.159(c)(4) (2009).  

As a final note, the Board observes that the Veteran's VA 
treatment records indicate that he underwent a right knee 
arthroscopy in 1991.  See VA New Patient History and Physical 
dated in February 2001.  Records associated with this right knee 
procedure are likely relevant to the Veteran's appeal; thus, the 
AOJ should contact him and ask that he either provide records 
associated with this treatment or provide the VA with information 
sufficient to request these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to either 
(a) submit all non-VA records associated with 
treatment for his right knee prior to 2000, 
including any treatment associated with 
his right knee arthroscopy in 1991, or (b) 
provide information sufficient to allow the VA 
to obtain such treatment records, including 
the date(s) of treatment, the address of the 
facility, and a completed consent form, if 
necessary.  Allow the Veteran sufficient time 
to respond to this request.  Based on the 
Veteran's response, make reasonable efforts to 
obtain any outstanding treatment records.

2.  Obtain copies of any Social Security 
disability benefit determinations as well as 
any copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

3.  Any attempts to retrieve any outstanding 
records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

4.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA examination for the 
purpose of obtaining an opinion regarding the 
nature and etiology of any current right knee 
disorder, to include any right calf disorder.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the report should reflect that 
the claims file was reviewed.  After reviewing 
the record, examining the Veteran, and 
performing any medically indicated testing, 
the examiner should identify any current right 
knee disorder(s), to include any calf 
disorder(s), providing a diagnosis for all 
disorder(s) identified.  The examiner should 
then indicate whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), that any current right knee 
and/or right calf disorder is etiologically 
related to the Veteran's military service, to 
include any complaints of right knee pain, 
stiffness, and swelling during service.  All 
opinion(s) should be accompanied by a 
rationale that considers the lay and medical 
evidence of record.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



